CLD-298                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 12-3386
                                        ___________

                         IN RE: HARVEY PATRICK SHORT,
                                                   Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.C. Civil No. 2:10-cv-06044)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  September 27, 2012

             Before: RENDELL, HARDIMAN and COWEN, Circuit Judges

                            (Opinion filed: November 01, 2012 )

                                         _________

                                         OPINION
                                         _________



PER CURIAM

       Pro se litigant Harvey Patrick Short has petitioned this Court for a writ of

mandamus directing the United States District Court for the District of New Jersey to

conduct an “initial review” of his second amended complaint, and “to allow the action to

proceed with [service of process] if a cause of action is established . . . .” The District
                                              1
Court has since dismissed Short’s second amended complaint without prejudice. Because

Short has now received the relief he requested in his mandamus petition, we will deny his

mandamus petition as moot.




                                            2